Title: Memorandum of Wagon Accounts, 23 April 1755
From: Franklin, Benjamin
To: 


Much of Franklin’s thought and energy in the spring and summer of 1755 went into military affairs. His part in Braddock’s expedition is a familiar story, for he related its principal features in his memoirs. Setting out from Alexandria, Va., Braddock reached Frederick, Md., on April 21, on his way to the army’s rendezvous at Fort Cumberland on Wills Creek. The governors of Maryland and Virginia had assured him that wagons, horses, and forage would be ready there, but they were not. Instead of 200 wagons, there were 20, and instead of 2500 horses only 200; and there was so little forage that the beasts had to be turned out into the fields and woods at night, and so ran off. Angrily Braddock threatened to impress wagons and horses from the neighboring countryside.
At this juncture Franklin reached Frederick with his son. Ostensibly he was on post office business, arranging for postal service between Winchester and Philadelphia to accommodate the army; actually he had been sent by the Pennsylvania Assembly to remove the suspicions and prejudices which it was reported in Philadelphia Braddock entertained toward the Quaker province and its legislature. After several days at the camp, “when I was about to depart,” Franklin wrote, “the Returns of Waggons to be obtain’d were brought in, by which it appear’d that they amounted only to twenty-five, and not all of those were in serviceable Condition. The General and all the Officers were surpriz’d, declar’d the Expedition was then at an End, being impossible, and exclaim’d against the Ministers for ignorantly landing them in a Country destitute of the Means of conveying their Stores, Baggage, &c. not less than 150 Waggons being necessary. I happen’d to say, I thought it was a pity they had not been landed rather in Pennsylvania, as in that Country almost every Farmer had his Waggon. The General eagerly laid hold of my Words, and said, ‘Then you, Sir, who are a man of Interest there, can probably procure them for us; and I beg you will undertake it.’ I ask’d what Terms were to be offer’d the Owners of the Waggons; and I was desir’d to put on Paper the Terms that appear’d to me necessary. This I did, and they were agreed to, and a Commission and Instructions accordingly prepar’d immediately.” This was on April 22 or 23.
On the morning of April 23 Franklin received some £800 for expenses, and opened the account printed immediately below. The same day he set out for Lancaster. On the way he visited his friends James and Susanna Wright who proposed a way to publicize the project. By Saturday, April 26, Franklin had composed an advertisement and gave it to William Dunlap to print (see below, p. 19). A German translation was run off on Monday. Franklin began to sign on drivers at Lancaster that day; on May 1 and 2 he did the same at York; and William Franklin in Carlisle hired wagons and horses from the Cumberland County farmers. In two weeks Franklin had 150 wagons and 259 horses, with more coming in daily. “With the Assistance we have had from Mr. Franklin, who is almost the only Person to whom the General is indebted for either Waggons or Horses,” Braddock’s secretary wrote gratefully on May 21, “we hope to get over the Mountains.” Braddock was no less grateful. He told the secretary of state that when the governors of Maryland and Virginia failed to provide wagons, Franklin undertook to get them, “which he has executed with great punctuality and Integrity, and is almost the only Instance of Ability and Honesty I have known in these Provinces. His Waggons and Horses … are indeed my whole Dependence; …” To Franklin personally Braddock wrote that while Virginia and Maryland had promised everything but  performed nothing, Pennsylvania had promised nothing but done everything. The Assembly voted Franklin their formal thanks.
 

[I]
Frederick April 23. 1755.
  

  
    Receiv’d of General Braddock to be laid out in Advance Money to Waggons, &c.
  
  
  
     Maryland Money and 28 Pistoles
    £196
    0
    6
  
  
    720 Ounces Silver 47 Ounces Gold
  
  
    On Counting the Money at Lancaster I find the 47 Ounces of Gold contain 215½ Pistoles at 27s. per 
  
  
    Pistole is 
    £290
    18
    6
  
  
And a Joannes
5
15
0





  And that the 720 Ounces of Silver contain 834 Dollars at 7s. 6d.
}



312
  15
  0



£609
8
6


  Which with the Maryland Paper and 28 Pistoles making
  196
  0
  6


Makes in all
£805
9
0


But if the Silver were valu’d by the Ounce 720 Ounces at 8s. 6d. would be but
£306
0
0


and 47 Ounces of Gold at £6 5s.
  293
  15
  0



£599
15
0


and Maryland money
196
0
6



£795
15
6




[II]
Proceedings at Lancaster in the Waggon Affair
1755


April 26.
  Paid for Printing
  
  
  

  
    
    Sent by my Son to Carlisle
£279
9
6


28.
  Advanc’d to James Lowrey for 30 Horses
21
0
0



  



Advanc’d to Sebastian Graaf for his Waggon No. 2   7 Days Pay
}



5
5
0


  



Advanc’d to Charles Rowan for his Waggon No. 1   7 Days Pay
}



5
5
0


  29.



Advanc’d to Wm. Bausman for his Waggon No. 3   7 Days Pay
}



5
5
0


  



Advanc’d to Jacob Downer for his Waggon No. 4   7 Days Pay
}



5
5
0


  



to Do. for 2 Horses with Saddles and 7 Days pay
}



1
8
0


  
Advanc’d to John Christy Waggon No. 5.
5
5
0


  
Advanc’d to Barnabas Hughes Waggon No. 6.
5
5
0


  
Advanc’d to Jno. Hopson Waggon No. 7
5
5
0


30.
  Advanc’d Abraham LeFevre Waggon No. 8
5
5
0


  
Advanc’d Samll. Ferree Waggon No. 9
5
5
0


  
Advanc’d Jacob Downer a Horse and Saddle

14



  
Advanc’d James Carr Waggon No. 10
5
5
0




[III]


Cash advanc’d R. Vernon
£2
9
6


paid D. Dunlap
4
1
0


paid Jno. Read
2
14
0


paid Printer W. Dunlap
15
4



paid G. Gibson
7
18
5





Sundry other Expences at York, Carlisle and on the Road
}



4
2
9½


  Advanc’d Money to 150 Waggons
£787
10
0


  Do. to Michael Charles

1



  250 Horses at 2s. [per day for 7 days]
175
0
0


    12 Horses at 1s. 6d. [per day for 7 days]
6
  6
  0



£1005
6
8½





[IV]
Borrow’d £3 of Mr. M’Conaughy
  20s. of Mr. Wright
Frederick Von Triesh
Lent Mr. Grace Six Pounds at Lancaster May 8

